Citation Nr: 1531306	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES
Entitlement to service connection for coronary artery disease (CAD) with stent placement, including as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.S.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty for training from April to October 1963 and active duty from November 1963 to June 1965.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that, in pertinent part, denied service connection for CAD with stent placement.

In April 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In September 2011, the Board, in pertinent part, remanded the matter of entitlement to service connection for CAD to the Agency of Original Jurisdiction (AOJ) for further development.

A June 2013 rating decision denied entitlement to a TDIU, and a right leg disability and evaluated service connected residuals of a right foot laceration.  The Veteran's representative asked for reconsideration for these issues.  In October 2014, the RO issued a rating decision in which those issues were readjudicated.

In October 2014, the Board, in pertinent part, remanded the Veteran's claim for service connection for CAD to the AOJ for further development.

In the Introduction to its September 2011 decision/remand, the Board noted that service connection for headaches and shoulder disabilities were raised by the record but not adjudicated by the AOJ.  The Board referred the issues to the AOJ for appropriate action as noted in a September 2012 AOJ memorandum.  There is no indication that the AOJ has yet adjudicated these claims and they are, again referred to the AOJ for appropriate development and adjudication.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Coronary artery disease is proximately due to service-connected sleep apnea and major depressive disorder (MDD).


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease with stent placement are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is currently in effect for MDD, and sleep apnea.  The Veteran contends that he has CAD due to service-connected sleep apnea and MDD.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Certain chronic diseases, such as arteriosclerosis and cardio-vascular renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1113, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (2014).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Facts and Analysis

The record shows current coronary artery disease and atherosclerosis during the appeal period.  See November 2011 VA examination report.  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury or a service-connected disability.

Service treatment records do not discuss complaints or diagnosis of, or treatment for, CAD.

Post service private medical evidence includes a January 2005 private treatment record showing that the Veteran had CAD with a recent episode of severe chest pain.  A coronary angiogram was recommended. 

A February 2005 cardiac catherization report reflects that the Veteran had chest pain with an abnormal stress test showing severe anterior ischemia and apical infarction.  He underwent successful stenting of his left anterior descending artery, according to a February 2005 private medical record.  The clinical impression was CAD status/post successful stenting of the Veteran's left anterior descending artery.  A similar assessment was reported in October 2005.

September 2007 and September 2008 VA cardiology clinic records note a history of a myocardial infarction with placement of two stents in February 2005.

In November 2011, a VA examiner opined that the Veteran's CAD was less likely as not (less than a 50 percent probability) caused by service-connected obstructive sleep apnea (OSA) or major depression.  The examiner found no connection between sleep apnea or major depression and CAD in the medical literature.  

In a November 2014 statement, G.A.E., M.D., a VA primary care clinic attending physician, stated that the Veteran's service-connected disabilities (specifically depression and sleep apnea) were risk factors for heart disease, with which the Veteran was now diagnosed.

In January 2015, a VA physician reviewed the Veteran's medical records and found he was unable to render an opinion as to whether the Veteran's service-connected sleep apnea and/or depression were an aggravating factor to his CAD without resorting to mere speculation.  The examiner explained that "[s]ome researchers feel one or both conditions could possibly aggravate CAD but the evidence is still mixed and there [is] no clear conscience opinion."  The examiner provided a statement from Sleep Medicine Reviews (2008) in a study that appeared to be from German researchers indicating that,

[N]owadays, OSA is accepted as an independent risk factor for arterial hypertension.  Several investigations support an association of OSA with ischemic ST-segment changes, ventricular arrhythmias and sudden cardiac death.  In line with this, a growing body of evidence strongly supports OSA having prognostic implications for cardiovascular morbidity and mortality.  Continuous positive airway pressure (CPAP) has been shown to have several beneficial effects on the cardiovascular system.  Uncontrolled studies indicate that it reduces cardiovascular risk in patients with severe OSA and increased risk or manifest coronary artery disease.  However, ongoing studies still have to confirm this.
See Lars Lu'thjea & Stefan Andreash, "Obstructive sleep apnea and coronary artery disease", Sleep Medicine Reviews (2008) 12, 19-31, clinical review.

In June 2015, a VA examiner reviewed the medical records and opined that the Veteran's CAD was less likely as not proximately due to or the result of service-connected depression.  The examiner stated that the nine major risk factors for CAD, identified by the American Heart Association, were increasing age, male sex, heredity, hypertension, history of smoking, physical inactivity, diabetes mellitus, obesity, and hyperlipidemia.  

According to the examiner, other factors, such as stress, depression, excess alcohol and diet, were also identified as contributors to the risk for CAD but the Veteran's CAD was most likely due to a combination of the major risk factors rather than being proximately due to his depression.  The examiner did not provide a rationale for his conclusion.

Analysis

Here, several VA physicians provided opinions bearing on the question of whether the Veteran's service-connected disabilities caused or aggravated his currently diagnosed CAD.  All of the opinions have some deficiencies.  Two physicians appear to agree that sleep apnea and depression are risk factors for CAD.

Dr. G.A.E., in November 2014, stated that the Veteran's service-connected sleep apnea and depression were risk factors for heart disease.  The opinion did not include an explicit rationale, but is consistent with medical studies referred to elsewhere in the record.  It is of some limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (to the effect that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

The January 2015 VA examiner did not provide an opinion that weighs for or against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (an examiners statement that an opinion cannot be provided without resort to speculation weighs neither for nor against the claim).  The examiner did; however provide a rationale that actually supported a link between the claimed CAD and the service connected disabilities.

The June 2015 opinion did not seem to consider evidence other than that published by the American Heart Association; and it is unclear whether the examiner considered depression to be among the factors contributing to CAD.  Given these problems, the opinion is of limited probative value. 

Here, the case turns on whether CAD is proximately caused by or is due to service-connected sleep apnea and/or a major depressive disorder.  The evidence on this point is in at least equipoise.  Accordingly, the claim is allowed. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease with stent placement is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


